Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-9 of the claim set filed 2/6/2018 are allowed.
The following is an examiner’s statement for reason of allowance:

	The Patent Board Decision filed 9/23/2020 is acknowledged. In accordance with that decision, all of the 102(a)(1) and 103 rejections previously set forth in the Final Rejection filed 6/14/2018 are hereby withdrawn. 
Regarding the subject matter of independent Claim 1: In accordance with the Patent Board Decision filed 9/23/2020, the term “cut-off” in Claim 1 shall be interpreted, exclusively, as “the end of the exhaust volute closest to the fan center of rotation”. Thus, the prior art of Gatley, JR (US 2004/0258546 A1), which was previously relied upon in the 102(a)(1) rejection previously set forth for Claim 1 no longer anticipates Claim 1 since “the end of the exhaust volute closest to the fan center of rotation” is not disposed at a cut-off angle relative to the rotation axis, wherein the cut-off angle extends at an angle that is no more than twenty degrees positive from horizontal, wherein the exhaust volute has an exhaust outlet passageway that extends to an exhaust port, and wherein the exhaust outlet passageway extends beneath the cut-off before reaching the exhaust port as is claimed (see e.g. Fig. 5 of Gatley). Since the interpretation introduced by the Board’s Decision has narrowed the scope of Claim 1 beyond what is taught by the Gatley reference, Gatley no longer anticipates Claim 1. Since no known prior art anticipates or renders obvious the combination of limitation claimed in Claim 1, wherein the claimed “cut off” is “the end of the exhaust volute closest to the fan center of rotation”, the subject 

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762